Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the filing of this Quarterly Report on Form 10-Q of The ExOne Company (the “Company”) for the period ended March 31, 2017, with the Securities and Exchange Commission on the date hereof (the “Report”), the Undersigned certify pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 10, 2017 /s/ James L. McCarley James L. McCarley Chief Executive Officer (Principal Executive Officer) /s/ Brian W. Smith Brian W. Smith Chief Financial Officer (Principal Financial Officer and Principal
